MEMORANDUM**
Federal prisoner Andrew B. Walker appeals the 51-month sentence imposed following his guilty plea to one count of illegal re-entry after deportation, in violation of 8 U.S.C. § 1326.
Walker contends that the district court erred in denying his motion to withdraw the guilty plea on the ground that his prior deportation was unlawful, relying upon INS v. St. Cyr, 533 U.S. 289, 121 S.Ct. 2271, 150 L.Ed.2d 347 (2001). We review for abuse of discretion, see United States v. Ortegar-Ascanio, 376 F.3d 879, 882-83 (9th Cir.2004), and we affirm.
Because the United States Supreme Court decided St. Cyr before Walker voluntarily and intelligently entered into a guilty plea, we conclude that Walker has not demonstrated a “fair and just” reason for withdrawing his plea. See id. at 882-83 (giving examples of “fair and just” reasons for allowing withdrawal of plea). Accordingly, the district court did not abuse its discretion in denying his motion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.